            Case 3:18-cv-01175-VAB Document 36 Filed 05/27/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 EILEEN RIZVI, NUSRAT RIZVI,
      Plaintiffs,

         v.
                                                       No. 3:18-cv-1175 (VAB)
 BMW FINANCIAL SERVICES NA, LLC,
     Defendant.


                                 ORDER DISMISSING CASE

        Eileen Rizvi and Nusrat Rizvi (collectively, “Plaintiffs”) have sued BMW Financial

Services NA, LLC (“BMW” or “Defendant”). Compl. ECF No. 1 (July 17, 2018).

        For the following reasons, the Court DISMISSES this case with prejudice.

   I.         FACTUAL AND PROCEDURAL BACKGROUND

        On July 17, 2018, Plaintiffs filed the Complaint. Compl.

        On December 3, 2018, the Court issued an order to show cause to determine whether the

case was moot. Order to Show Cause, ECF No. 10 (Dec. 3, 2018).

        On January 25, 2019, BMW submitted a response to the order to show cause. Resp., ECF

No. 13 (Jan. 25, 2019).

        On February 7, 2019, Plaintiffs objected to Defendant’s response. Obj., ECF No. 14 (Feb.

7, 2019).

        On July 2, 2019, the Court issued a ruling finding the case not moot and ordered parties

to submit a joint Rule 26(f) Report. Ruling & Order, ECF No. 15 (July 2, 2019).

        On August 2, 2019, the parties submitted a joint Rule 26(f) Report. Joint Report, ECF

No. 19 (Aug. 2, 2019).




                                                1
            Case 3:18-cv-01175-VAB Document 36 Filed 05/27/20 Page 2 of 4



          On September 30, 2019, the Court referred the case to Magistrate Judge William I.

Garfinkel for settlement conference. Order, ECF No. 24 (Sept. 30, 2019).

          On October 11, 2019, Judge Garfinkel held a telephonic pre-settlement conference.

Minute Entry, ECF No. 27 (Oct. 11, 2019).

          On January 15, 2020, Plaintiffs failed to appear for a scheduled settlement conference

and failed to notify opposing counsel or the Court. Minute Entry, ECF No. 30 (Jan. 15, 2019).

          On January 16, 2020, the Court issued an order to show cause to determine why the case

should not be dismissed. Order, ECF No. 31 (Jan. 16, 2020).

          On February 7, 2020, Plaintiffs failed to appear at the show cause hearing. Minute Entry,

ECF No. 32 (Feb. 7, 2020).

          On April 27, 2020, the Court issued a second order to show cause to determine why the

case should not be dismissed. Order, ECF No. 33 (Apr. 27, 2020).

          On May 27, 2020, Plaintiffs failed again to appear at the show cause hearing. Minute

Entry, ECF No. 34 (May 27, 2020).

    II.      STANDARD OF REVIEW

          Under Rule 41 of the Federal Rules of Civil Procedure, the Court has the discretion to

dismiss a case for failure to prosecute. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action.”); see also Zagano v. Fordham Univ., 900 F.2d 12, 14 (2d Cir. 1990) (“It is beyond

dispute that a district court may dismiss a case under Rule 41(b) when the plaintiff refuses to go

forward with a properly scheduled trial.”). “[A] district court has the power to dismiss an action

for failure to prosecute and that such a dismissal will be reviewed only for abuse of discretion.”

Nita v. Conn. Dep’t of Envtl Prot., 16 F.3d 482, 485 (2d Cir. 1994). Dismissal for failure to



                                                   2
          Case 3:18-cv-01175-VAB Document 36 Filed 05/27/20 Page 3 of 4



prosecute “is a harsh remedy that should be utilized only in extreme situations.” Lewis v.

Rawson, 564 F.3d 569, 576 (2d Cir. 2009) (internal quotation marks omitted); see also Baptiste

v. Sommers, 768 F.3d 212, 217 (2d Cir. 2014) (“[A] pro se litigant’s claim should be dismissed

for failure to prosecute ‘only when the circumstances are sufficiently extreme.’” (citation

omitted)).

   III.      DISCUSSION

   In considering a Rule 41(b) dismissal, a district court must weigh five factors:

               (1) [T]he duration of the plaintiff’s failure to comply with the court
               order, (2) whether plaintiff was on notice that failure to comply
               would result in dismissal, (3) whether the defendants are likely to be
               prejudiced by further delay in the proceedings, (4) a balancing of the
               court’s interest in managing its docket with the plaintiff’s interest in
               receiving a fair chance to be heard, and (5) whether the judge has
               adequately considered a sanction less drastic than dismissal.

Baptiste, 768 F.3d at 216 (quoting Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)). Having

weighed all of these factors, dismissal is appropriate.

   Plaintiffs have been granted many opportunities to prosecute this case and have repeatedly

failed to do so. Plaintiffs failed to appear at mediation, and have now twice failed to appear at

Order to Show Cause hearings, after having been given notice of the possibility of this case’s

dismissal. Significantly, counsel for Defendant has appeared at the settlement conference and at

both hearings, presumably at a cost to the Defendant, and therefore has been prejudiced by the

continuation of this case. Moreover, having failed to appear twice at duly noticed hearings, and

not otherwise having communicated with the Court for several months, Plaintiffs have not sought

or given the Court any reason to employ a sanction other than this case’s dismissal.

   As a result, this case will be dismissed, and consistent with a dismissal under Rule 41(b) for

failure to comply with this Court’s orders, this dismissal “operates as an adjudication on the



                                                  3
           Case 3:18-cv-01175-VAB Document 36 Filed 05/27/20 Page 4 of 4



merits.” Fed. R. Civ. P. 41(b); see Europacific Asset Mgmt. Corp. v. Tradescape, Corp., 233

F.R.D. 344, 353 (S.D.N.Y. 2005) (“A court’s prior warning of dismissal, and subsequent inaction

by plaintiff, weighs in favor of dismissal.”); see also Dietz v. Bouldin, 136 S. Ct. 1885, 1892

(2016) (a district court maintains inherent authority to manage its docket with a “view toward the

efficient and expedient resolution of cases”); Lucas, 84 F.3d at 534–35 (“Rule 41(b) of the

Federal Rules of Civil Procedure authorizes the district court to dismiss an action when a

plaintiff fails to comply with ‘any order of the court.’”).

   IV.      CONCLUSION

         For the reasons explained above, the Court DISMISSES this case with prejudice.

         The Clerk of Court respectfully is directed to close this case.

         SO ORDERED at Bridgeport, Connecticut, this 27th day of May, 2020.

                                                                 /s/ Victor A. Bolden
                                                               Victor A. Bolden
                                                               United States District Judge




                                                   4
